 

Exhibit 10.2

SEPARATION AGREEMENT

This Separation Agreement is entered into between SailPoint Technologies, Inc.,
a Delaware corporation, together with its parent and affiliated companies
(collectively referred to herein as “Company”) and Howard Greenfield
(“Employee”). In consideration of the mutual promises set forth below, Company
and Employee agree as follows:

1.End of Employment. Employee’s employment as Chief Revenue Officer will end
effective July 31, 2019 (“Separation Date”). The period from the Effective Date
of this Agreement through the Separartion Date is referred to herein as the
“Transition Period.” During the Transition Period, Employee will serve as Chief
Revenue Officer and will continue to receive Employee’s base salary (at the
current rate of $350,000 annualized, or $29,166.67 per month) and be eligible to
participate in the 2019 SailPoint Commission Plan currently in effect. On the
Separation Date, Employee will be deemed to have resigned as an officer of the
Company. Employee’s coverage under the Company’s directors’ and officers’
liability insurance coverage, as well as the provisions of the Company’s bylaws,
as amended, which provide for indemnification of Company officers to the fullest
extent permitted by law, which be the same during the Transition Period as they
were prior to signing this Separation Agreement. Employee’s employment at all
times remains at-will, and Employee is expected to perform Employee’s duties
through the date on which Employee’s employment ends.

2.Separation. In addition to the compensation provided in Section 1 above,
provided Employee: (i) is not terminated by Company for Cause (as defined
herein) or voluntraily resigns his employment prior to the Separation Date;
(ii) signs and returns this Agreement within the period set forth in Section 19;
and (iii) does not revoke this Employee’s acceptance of this Agreement within
the seven day period described in Section 20, then:

 

(a)

Company will issue a check to Employee in the gross amount of $1,100,000 (less
deductions for income tax, F.I.C.A. and other taxes and deductions applicable to
wage payments), which check will be issued at the time of Company’s regular
end-of-month payroll for August 2019;

 

(b)

Company will reimburse Employee for the premium for six months of Employee’s
continuation insurance coverage under the Consolidated Omnibus Budget
Reconciliation Act (COBRA). Whether or not to elect continuation coverage is
Employee’s choice, and, if continuation coverage is desired, it is Employee’s
sole responsibility to elect such coverage and to transmit payment to the
insurer(s) of the full premium(s). Employee must submit satisfactory evidence of
payment of the COBRA premium to Company in order be reimbursed;

 

(c)

Company will transfer ownership of Employee’s Company-issued laptop to Employee
(after Company’s IT department follows any termination processsing protocols);
and

 

Page 1 of 7

--------------------------------------------------------------------------------

 

 

(d)

Company will reimburse Employee in an amount not to exceed $5,000 for reaonable
attorney’s fees and expenses incured by Employee in the negotiation of this
Agreement.

Employee acknowledges and agrees the opportunity to receive the foregoing is
more than Employee is otherwise legally entitled to receive and constitutes good
and valuable consideration. Employee further acknowledges and agrees that if
Employee is not employed on July 31, 2019 due to a termination by either Company
for Cause or by Employee’s voluntary resignation,or Employee otherwise fails to
satisfy any of the conditions set forth above, Employee will not receive the
consideration described in Section 2(a) or (b) above, but the remainder of this
Agreement will remain in full force and effect.

For purposes of this Agreement, “Cause” shall mean: (i) any act of personal
dishonesty, fraud, embezzlement, misrepresentation, or other unlawful act
committed by Employee that has the effect of either creating a substantial gain
or personal enrichment of Employee or a substantial expense or loss to the
Company; (ii) Employee’s violation of a federal or state law or regulation
applicable to the Company’s business, which violation was or is reasonably
likely to be materially injurious to the Company; (iii) Employee’s habitial
gross neglence in the performance of Employee’s job duties; or (iv) Employee’s
commission of, or a plea of nolo contendre or guilty to, a felony under the laws
of the United States or any state or any crime of dishonesty or moral turpitude.

3.Benefits. Except as provided in Section 2(b) above, Employee’s eligibility for
Company-sponsored benefits will terminate and otherwise be controlled by the
terms of the plans governing those benefits.

4.Complete Release. Employee hereby releases Company, along with the employees,
partners, agents, directors, officers, contractors, and attorneys of any of
them, (the “Releasees”) from any and all claims or demands, whether known or
unknown, and whether asserted on an individual or a class or collective basis,
which Employee may have or claim to have against any of them. This complete
release of all claims includes but is not limited to a complete release of any
claims (including claims for attorneys’ fees) Employee may have or claim to have
based on Employee’s employment with Company or the termination of that
employment, as well as any claims arising out of any contract, express or
implied, any covenant of good faith and fair dealing, express or implied, any
tort (including negligence by Company or anyone else), any claim to equity,
stock, stock options, stock units, or other ownership interest in Company, and
any federal, state or other governmental statute, regulation or ordinance
relating to employment, employment discrimination, or the payment of wages or
benefits including, without limitation, those relating to qui tam, employment
discrimination, termination of employment, payment of wages or provision of
benefits, Title VII of the Civil Rights Act of 1964 as amended, the Civil Rights
Act of 1991, the Americans with Disabilities Act as amended, the Employee
Retirement Income Security Act, the Family and Medical Leave Act, the Fair Labor
Standards Act, the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act (“OWBPA”), the Worker Adjustment and Retraining
Notification (“WARN”) Act, the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), and the Occupational Safety and Health Act. Employee represents
Employee has not assigned to any other person any such claims and that Employee
has the full right to grant this release. Notwithstanding the foregoing,
Employee is not waiving any claims that may arise under the Age Discrimination
in Employment Act after this Agreement is

 

Page 2 of 7

--------------------------------------------------------------------------------

 

executed or any future claims based on Company’s obligations under this
Agreement. This Release does not apply to any rights to indemnification to which
Employee may be entitled as an employee or officer of the Company prior to the
Effective Date.

The Company, on behalf of itself and its predecessors, successors, affiliated
entities, parents, subsidiaries, or assigns hereby waives, releases, and forever
discharges Employee from all claims and rights that the Company has against
Employee, whether known or unknown, existing as of the date Company signs this
Agreement.   Notwithstanding the foregoing, nothing herein shall be deemed to
release Employee from claims arising from any acts or omissions by the Employee
during Employee’s employment with the Company involving fraud or embezzlement.

5.Warranties. Apart from the payment described in Section 2, Employee warrants
and agrees Company has paid Employee all wages, forms of compensation, and other
monies due to Employee as of the date of Employee’s execution of this Agreement.
Employee further warrants and agrees Employee properly reported all time worked
and that all forms of compensation, wages, and other monies paid to Employee by
Company through the date of Employee’s execution of this Agreement have been
accurately calculated, have represented the proper amounts due to Employee, and
have been based on Company’s merit-based compensation system. Apart from the
payment described in Section 2 and any regular hourly pay or base salary due for
work performed between now and the date on which Employee’s employment ends,
Employee warrants and agrees Employee is not expecting or anticipating any
further payment, compensation, or remuneration of any kind from Company for any
reason following the execution of this Agreement. If Employee or someone on
Employee’s behalf claims any entitlement to further compensation from Company
apart from the payment described in Section 2 and any hourly pay or base salary
due for work performed between now and the date on which Employee’s employment
ends, Employee agrees that Company is entitled to full offset of the amounts
paid to Employee under this Agreement.

6.Third Party Assistance and Non-Disparagement. Employee agrees Employee will
not counsel, assist, participate in, or encourage any persons in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party against Company or any other Releasee.
Employee further agrees Employee will not, directly or indirectly, in any
individual or representative capacity, make any statement, oral or written,
which could reasonably be expected to be harmful in any material respect to the
reputation or goodwill of Company or any other Releasee. Employee and Company
agree Employee’s compliance with a subpoena or other legally compulsive process
shall not violate the terms of this paragraph; Employee agrees, however, to
provide Company’s General Counsel advance written notice of any such legally
compulsive process. In addition, nothing in this Agreement shall interfere with
Employee’s right to file a charge with a governmental agency or to cooperate
with a governmental investigation, although Employee will not be able to recover
monetary damages in any suit brought by a governmental agency or otherwise,
unless the waiver contained in this Agreement is held to be unenforceable and
even then only to the extent it is held to be uneforceable. Employee and Company
agree this Section is a material part of this Agreement and Company would not
enter this Agreement without it.

7.Cooperation. Employee will be available to Company and provide Company
information in connection with any claim, lawsuit, or proceeding that relates in
any manner to Employee’s conduct or duties at Company or that are based in any
way on facts about which

 

Page 3 of 7

--------------------------------------------------------------------------------

 

Employee obtained personal knowledge while employed at Company. In return,
Company agrees to reimburse Employee for direct and reasonable out of pocket
expenses (excluding any attorney’s fees) incurred by Employee at Company’s
request.

8.Review of Electronics and Return of Property and Information.

 

(a)

Within 24 hours of the last date of Employee’s employment, Employee will search
and review all of Employee’s electronic storage devices and media, including but
not limited to home and personal computers, USB storage devices, external and
internal hard drives, tablets, and smartphones, and immediately return (and not
retain any copy or derivation of) all information regarding Company, its
customers, or any aspect of Company’s business and any information dervied
therefrom.

 

(b)

Pending Employee’s search and review under the preceding subsection, Employee
agrees Employee has otherwise returned to Company any and all documents and
information relating to Company, its customers, or any other aspect of its
business (and any and all copies and derivations thereof), whether stored in
paper or electronic form, as well as all computer equipment, badges, credit
cards, and any other Company property in Employee’s possession or control.

 

(c)

Employee agrees not to take any Company documents, information, or property from
the control or premises of Company. If Employee should discover or otherwise
come into possession of any such documents, information, or property at any time
in the future, Employee agrees to return such documents, information, or
property to Company immediately.

9.Confidential Agreement. Employee agrees to keep the existence and terms of
this Agreement confidential. Notwithstanding the foregoing, Employee may
disclose the existence of terms of this Agreement to Employee’s spouse, tax
advisor, and attorney, provided Employee first secures the agreement of
Employee’s spouse, tax advisor, accountant, attorney and professional advisors
(as applicable) to be bound by the foregoing confidentiality obligation. A
disclosure of the existence or terms of this Agreement by any person who
obtained such information as a result of a disclosure by Employee shall
constitute a breach of this Section by Employee. Employee and Company agree that
Employee’s compliance with a subpoena or other legally compulsive process shall
not violate the terms of this paragraph; Employee agrees, however, to provide
Company’s General Counsel advance written notice of any such legally compulsive
process. Employee and Company agree this Section is a material part of this
Agreement and Company would not enter this Agreement without it.

10.Reaffirmation. Employee acknowledges and agrees Company has provided Employee
with valuable confidential information relating to Company’s business,
technology, plans, customers, potential customers, relationships, and personnel.
Employee hereby reaffirms Employee’s obligations under that certain Employment,
Proprietary Information and Inventions Assignment Agreement signed by Employee
on May 15, 2014 and hereby agrees to comply with same. Employee agrees nothing
in this Agreement impairs Company’s ability to seek and obtain relief for a
violation of Employee’s agreements pertaining to confidentiality, nondisclosure,
and noncompetition, as applicable.

 

Page 4 of 7

--------------------------------------------------------------------------------

 

11.No Soliciation or Defamation. For a period of one year following Employee’s
termination of employment with the Company, Employee will not employ, hire, or
solicit to hire, either directly or indirectly, any of Company’s current
employees, and will not solicit, encourage or otherwise assist, either directly
or indirectly, any of the Company’s current employees to leave the employ of the
Company. Additionally, Employee agrees not to make any false statements, written
or verbal, or cause or encourage others to make any false statements, written or
verbal, that defame, disparage, or in any way criticize the personal or business
reputation, practices, or conduct of the Company, its employees, directors,
officers and affiliates. Employee acknowledges and agrees that this prohibition
extends to false statements, written or verbal, made to anyone, including but
not limited to the news media, investors, potential investors, any board of
directors or advisory board or directors, industry analysts, competitors,
strategic partners, vendors, employees (past and present), and customers. The
Company and Employee will develop an internal and external communication plan to
convey Employee’s separation of employment with language mutually agreeable to
Companmy and Employee.

12.No Wrongdoing. By entering into this Agreement, neither party is indicating
they have done anything wrong.

13.Binding Agreement. This Agreement will be binding upon Employee and Company
and their respective heirs, administrators, trustees, representatives,
executors, successors, and assigns.

14.Entirety, Execution, and Modification. This is the entire agreement between
the Employee and Company and supersedes all prior agreements and contemporaneous
between them, except for Employee’s agreements pertaining to confidentiality,
nondisclosure, and noncompetition, as applicable, which shall remain in effect.
In executing this Agreement, Employee is not relying on any representations or
promises not explicitly contained in this Agreement. This Agreement may be
executed in multiple parts. Once executed, this Agreement may not be modified
except in a writing signed by Employee and by Company’s General Counsel. No one
other than Company’s General Counsel has the authority to modify this Agreement
or enter into a new Agreement regarding the subject matter of this Agreement.

15.Choice of Law and Exclusive Venue. This Separation Agreement will be
construed in accordance with and governed by the laws of the State of Texas.
Employee and Company agree the exclusive venue for resolving any dispute between
them, including but not limited to any dispute arising out of or related to this
Agreement, shall be the state and federal courts located in Travis County,
Texas, and Employee consents to the jurisdiction of the federal and state courts
located in Travis County, Texas. Employee further acknowledges and agrees that
many of the witnesses and records that would be relevant to any dispute between
the parties are located in Travis County, Texas, and that Travis County, Texas,
would not be an inconvenient forum for the resolution of any dispute between the
parties. Employee hereby waives any objection to Travis County, Texas, as a
forum and venue for the hearing of any dispute between Employee and Company,
including but not limited to any objection based on convenience.

16.Severability. If any term or provision of this Agreement is held by a court
of competent jurisdiction to be invalid, void, or unenforceable, the offending
term or provision shall be reformed so as to make it enforceable. If the
offending term or provision cannot be reformed so

 

Page 5 of 7

--------------------------------------------------------------------------------

 

as to be rendered enforceable, the offending term or provision shall be severed.
In any event, all other terms or provisions shall remain valid and enforceable
and shall not be adversely affected in any way.

17.Jury Waiver. COMPANY AND EMPLOYEE WAIVE A TRIAL BY JURY OF ANY OR ALL ISSUES
ARISING IN ANY ACTION OR PROCEEDING BETWEEN COMPANY AND EMPLOYEE, INCLUDING ANY
ACTION OR PROCEEDING ARISING OUT OF, UNDER, RELATED TO, OR CONNECTED WITH THIS
AGREEMENT, ANY OF ITS PROVISIONS, OR ANY OF THE CLAIMS PURPORTED TO BE RELEASED
BY THIS AGREEMENT. EMPLOYEE AND COMPANY UNDERSTAND THAT ANY CLAIM BETWEEN THEM
WILL BE DECIDED BY A JUDGE RATHER THAN A JURY AS A RESULT OF THIS AGREEMENT.

18.Taxation. Company is not providing Employee any advice regarding the tax
consequences of this Agreement. Company will withhold from the payments to
Employee in accordance with Company’s obligation to do so, but Employee is
responsible for determining Employee’s reporting and payment obligations, if
any, resulting from this Agreement and agrees to indemnify, defend, and hold
Company harmless from any claims, demands, penalties, interest, assessments,
executions, judgments, or recoveries by any government agency resulting from a
failure by Employee to comply with Employee’s reporting or payment obligations,
if any, resulting from this Agreement.

19.Review. Employee has 21 days from the date this Agreement was first presented
to Employee in which to review and consider this Agreement before signing it. If
Employee does not accept this Agreement within this review period, this offer
will automatically expire. Employee understands Employee may use as much or as
little of this review period as Employee wishes. Employee is encouraged to
consult an attorney before signing this Agreement. Employee agrees any changes
Employee and Company agree to make to this Agreement, whether material or not,
do not restart or extend this review period. By executing this Agreement,
Employee agrees Employee was afforded a period of at least 21 days from the date
this Agreement was first presented to Employee in which to review and consider
it.

20.Revocation. If Employee decides to accept and sign this Separation Agreement,
Employee will have seven (7) days in which to revoke Employee’s acceptance.
Employee understands any such revocation will not be effective unless Employee
delivers a written notice of such revocation to Company, c/o Chris Schmitt,
11120 Four Points Drive, Suite 100, Austin, Texas 78726, prior to the expiration
of seven days after Employee signs this Agreement. Employee understands this
Agreement will not become effective or enforceable until the seven days have
elapsed without Employee having revoked Employee’s acceptance of this Separation
Agreement (such seventh day shall be the “Effective Date”).

[Signature Page Follows.]




 

Page 6 of 7

--------------------------------------------------------------------------------

 

Accepted and Agreed:

 

SailPoint Technologies

 

 

 

 

 

/s/ Cam McMartin

 

Cam McMartin

 

Chief Financial Officer

 

 

 

4/19/2019

 

Date

 

I HAVE CAREFULLY READ THE FOREGOING AGREEMENT, I UNDERSTAND ALL OF ITS TERMS, I
UNDERSTAND IT CONTAINS A COMPLETE RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS, AND I
AM ENTERING IT VOLUNTARILY.

 

 

 

 

/s/ Howard Greenfield

 

Howard Greenfield

 

 

 

4/19/2019

 

Date

 

 

Page 7 of 7